DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 4, 6 and 13-20 have been canceled. Claims 1-3, 5, 7-12 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a system for automatically setting a display mode of a display device without any input from a user”. However, upon careful consideration of the specification (¶0024, 0030, 0035, 0036), the “without any input from a user” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 is similarly analyzed and rejection with respect to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim in further view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”).   
As to claim 1, Haberman discloses a system for automatically setting a display mode of a display device without any input from a user, comprising: 
a display including at least one application and a memory unit, the display having a plurality of display modes (Haberman Fig. 1-5, 7, ¶0023-0025, 0063, 0064, television with EPG application and storage/memory, the television having a plurality of display modes); 
a settings controller to control the plurality of display modes of the display (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode); 
a network interface to receive settings metadata associated with the content data (Haberman Fig. 1-5, 7, ¶0025, 0027, 0032, 0039, 0041, 0045, 0066, network/communication port that receives the presentation settings that is associated with the content stream); and 
the settings metadata is associated with the at least one application running on the display (Haberman Fig. 1-5, 7, ¶0025, 0039, 0043, 0045-0046, 0050, presentation settings received through network/communication port associated with the EPG application and decoder application executed on the television).
Haberman does not expressly disclose a network interface to receive content data and settings metadata associated with the content data from a content server;
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors; and
a metadata processor to process the settings metadata received through the network interface along with the content data; and
wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller.
Kim discloses a network interface to receive content data and settings metadata associated with the content data (Kim Fig. 3-6, col. 3, ll. 60-64, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, communication unit receiving video content and property information of the video content);
a metadata processor to process the settings metadata received through the network interface along with the content data (Kim Fig. 3-6, col. 3, ll. 55-57, 60-64, col. 4, ll. 36-53, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, divider 12, controller 30 and video processor 20 processes/receives the property information received through the communication unit 10 along with the video stream/content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by a network interface to receive content data and settings metadata associated with the content data; and a metadata processor to process the settings metadata received through the network interface along with the content data as disclosed by Kim. The suggestion/motivation would have been in order to receive/process video content and property information from broadcast stations that allow data to be received together through the network interface allowing adjustments to the video content using the property information enhancing the user’s experience.
Haberman and Kim do not expressly disclose a network interface to receive settings metadata associated with the content data from a content server;
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors; and
wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller.
Dougall discloses a network interface to receive settings metadata associated with the content data from a content server (Dougall Fig. 2, 7, ¶0027, 0029, 0032, 0034, 0064, receive with network communications to receive display parameter settings associated with the multimedia content from a remote server 101); and
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors (Dougall Fig. 2, 7, ¶0029, 0032, 0034, 0047, 0064, display parameter settings associated with the multimedia content determined by director).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller as disclosed by Dougall. The suggestion/motivation would have been in order to provide optimal settings corresponding to the original intent of a director such that the content can be displayed in a manner that is equivalent to a theatrical setting thereby enhancing the user’s experience.
Haberman, Kim and Dougall do not expressly disclose wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller.
Kim II discloses wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, determining video/audio mode indicated by the content genre information metadata by the genre determination module and provides the determined video/audio mode to the video/audio control module to control the video/audio processor to process the video and audio of the currently received content according to video and audio modes corresponding to the genre indicated by the genre information of the content, from among the plurality of video and audio modes).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller as disclosed by Kim II. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 2, Kim II discloses wherein the metadata processor is configured to select the determined display mode from the plurality of display modes (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, determining video/audio mode indicated by the content genre information metadata by the genre determination module and provides the determined video/audio mode to the video/audio control module to control the video/audio processor to process the video and audio of the currently received content according to video and audio modes corresponding to the genre indicated by the genre information of the content, from among the plurality of video and audio modes).
As to claim 3, Haberman discloses wherein each display mode of the plurality of display modes is defined by a plurality of picture settings (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode).
As to claim 5, Haberman discloses wherein the plurality of picture settings comprises at least one of backlight, contrast, brightness, color, hue, and color temperature (Haberman Fig. 1, 3-5, 7, ¶0024, 0026, 0035).
As to claim 7, Haberman discloses wherein the content data comprises media data including audio and video streams received from a streaming service (Haberman Fig. 1, 3-5, 7, ¶0022, 0031-0032)
As to claim 8, Haberman discloses wherein the media data comprises movies and television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2015/0256891 A1 to Kim (hereinafter as “Kim II”).
As to claim 9, Haberman discloses a method for automatically setting a display mode of a display device without any input from a user, the method comprising: 
receiving a content selection of a content item through a user interface (Haberman Fig. 1-5, 7, ¶0025, 0046, 0050, receiving content selection by the user of a plurality of channel/content listing on the EPG); 
receiving content data from the content server, wherein the content data is a representation of media content (Haberman Fig. 1-5, 7, ¶0031, 0032, 0042, receiving content streams from the server, content streams being displayed on the television); 
receiving settings metadata associated with the content data from the content server, wherein the settings metadata indicates a metadata display setting (Haberman Fig. 1-5, 7, ¶0025, 0033, 0035, 0039, 0041, 0042, receiving presentation settings associated with content stream from the server where the presentation settings include various audio/visual settings e.g. brightness, contrast, etc. for the associated content stream);
processing the settings metadata to determine the metadata display settings for the received content data, wherein the settings metadata is processed to be at least one of: (1) stored in a memory unit of the display device; (2) received with the content data to be processed and used to update the metadata display settings; and (3) associated with at least one application running on the display device (Haberman Fig. 1-5, 7, ¶0039, 0043, 0045-0046, processing the presentation settings to automatically configure the audio/visual settings, where the presentation settings is processed by the decoder application executed on the presentation device);
setting a display mode of a display device for the received content (Haberman Fig. 1-5, 7, ¶0035, 0039, 0050-0051, setting a “sports” display mode on the presentation device);
displaying the media content through the display device according to the set display mode (Haberman Fig. 1-5, 7, ¶0039, 0050-0051, displaying the television program on the presentation device based on the sports display mode).
Haberman does not expressly disclose sending the content selection to a content server; and 
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors;
setting a display mode of a display device for the received content according to the metadata display setting.
Dougall discloses sending the content selection to a content server (Dougall Fig. 1, 2, 7, 8, ¶0028, 0032, transmitting request for the video content to remote content server); and 
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors (Dougall Fig. 2, 7, ¶0029, 0032, 0034, 0047, 0064, display parameter settings associated with the multimedia content determined by director).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by sending the content selection to a content server and wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors as disclosed by Dougall. The suggestion/motivation would have been in order to allow the user to request on-demand content through a remote server and provide optimal settings corresponding to the original intent of a director such that the content can be displayed in a manner that is equivalent to a theatrical setting thereby enhancing the user’s experience thereby enhancing the user’s viewing experience.
Haberman and Dougall do not expressly disclose setting a display mode of a display device for the received content according to the metadata display setting.
 Kim II discloses setting a display mode of a display device for the received content according to the metadata display setting (Kim Fig. 1-3, 6, ¶0051, 0062, 0063, 0081, 0097, 0098, 0110-0113, setting the video/audio mode for the video of the display based on the genre video/audio setting).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Dougall by setting a display mode of a display device according to the metadata display setting as disclosed by Kim II. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 10 Haberman discloses wherein the user interface is installed on a mobile device owned by a user (Haberman Fig. 1, 3-5, 7, ¶0050).
As to claim 11 Haberman discloses wherein the media content comprises movies (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 12, Haberman discloses wherein the media content comprises television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claims 1-3, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Patent No. 8,898,702 B2 to Kim in further view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2009/0213273 A1 to Michel.
As to claim 1, Haberman discloses a system for automatically setting a display mode of a display device without any input from a user, comprising: 
a display including at least one application and a memory unit, the display having a plurality of display modes (Haberman Fig. 1-5, 7, ¶0023-0025, 0063, 0064, television with EPG application and storage/memory, the television having a plurality of display modes); 
a settings controller to control the plurality of display modes of the display (Haberman Fig. 1-5, 7, ¶0034-0035, settings hardware/software 210 that controls the plurality of presentation/display modes of the television e.g. movie/sports mode); 
a network interface to receive settings metadata associated with the content data (Haberman Fig. 1-5, 7, ¶0025, 0027, 0032, 0039, 0041, 0045, 0066, network/communication port that receives the presentation settings that is associated with the content stream); and
the settings metadata is associated with the at least one application running on the display (Haberman Fig. 1-5, 7, ¶0025, 0039, 0043, 0045-0046, 0050, presentation settings received through network/communication port associated with the EPG application and decoder application executed on the television).
Haberman does not expressly disclose a network interface to receive content data;
a network interface to receive settings metadata associated with the content data from a content server;
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors; and
a metadata processor to process the settings metadata received through the network interface along with the content data; and
wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller.
Kim discloses a network interface to receive content data and settings metadata associated with the content data (Kim Fig. 3-6, col. 3, ll. 60-64, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, communication unit receiving video content and property information of the video content);
a metadata processor to process the settings metadata received through the network interface along with the content data (Kim Fig. 3-6, col. 3, ll. 55-57, 60-64, col. 4, ll. 36-53, col. 5, ll. 44-50, col. 6, ll. 31-39, 45-54, divider 12, controller 30 and video processor 20 processes/receives the property information received through the communication unit 10 along with the video stream/content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by a network interface to receive content data and settings metadata associated with the content data; and a metadata processor to process the settings metadata received through the network interface along with the content data as disclosed by Kim. The suggestion/motivation would have been in order to receive/process video content and property information from broadcast stations that allow data to be received together through the network interface allowing adjustments to the video content using the property information enhancing the user’s experience.
Haberman and Kim do not expressly disclose a network interface to receive settings metadata associated with the content data from a content server;
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors; and
wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller.
Dougall discloses a network interface to receive settings metadata associated with the content data from a content server (Dougall Fig. 2, 7, ¶0027, 0029, 0032, 0034, 0064, receive with network communications to receive display parameter settings associated with the multimedia content from a remote server 101); and
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors (Dougall Fig. 2, 7, ¶0029, 0032, 0034, 0047, 0064, display parameter settings associated with the multimedia content determined by director).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Kim by wherein the metadata processor determines a display mode indicated by the settings metadata, and provides the determined display mode to the settings controller as disclosed by Dougall. The suggestion/motivation would have been in order to provide optimal settings corresponding to the original intent of a director such that the content can be displayed in a manner that is equivalent to a theatrical setting thereby enhancing the user’s experience.
Haberman, Kim and Dougall do not expressly disclose wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller.
Michel discloses wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079, determine/identify display mode by the video setting storage unit 120, e.g. sports/movie mode, for the video by the recommended setting information and provide display mode to video control unit 110).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman, Kim and Dougall by wherein the metadata processor determines a display mode indicated by the settings metadata for the received content data, and provides the determined display mode to the settings controller as disclosed by Michel. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to recommended setting information without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 2, Michel discloses wherein the metadata processor is configured to select the determined display mode from the plurality of display modes (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079).
As to claim 3, Haberman discloses wherein each display mode of the plurality of display modes is defined by a plurality of picture settings (Haberman Fig. 1-5, 7, ¶0034-0035).
As to claim 5, Haberman discloses wherein the plurality of picture settings comprises at least one of backlight, contrast, brightness, color, hue, and color temperature (Haberman Fig. 1, 3-5, 7, ¶0024, 0026, 0035).
As to claim 7, Haberman discloses wherein the content data comprises media data including audio and video streams received from a streaming service (Haberman Fig. 1, 3-5, 7, ¶0022, 0031-0032)
As to claim 8, Haberman discloses wherein the media data comprises movies and television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0006351 A1 to Haberman in view of U.S. Pub. No. 2012/0054664 A1 to Dougall and in further view of U.S. Pub. No. 2009/0213273 A1 to Michel.
As to claim 9, Haberman discloses a method for automatically setting a display mode of a display device without any input from a user, the method comprising: 
receiving a content selection of a content item through a user interface (Haberman Fig. 1-5, 7, ¶0025, 0046, 0050, receiving content selection by the user of a plurality of channel/content listing on the EPG); 
receiving content data from the content server, wherein the content data is a representation of media content (Haberman Fig. 1-5, 7, ¶0031, 0032, 0042, receiving content streams from the server, content streams being displayed on the television); 
receiving settings metadata associated with the content data from the content server, wherein the settings metadata indicates a metadata display setting (Haberman Fig. 1-5, 7, ¶0025, 0033, 0035, 0039, 0041, 0042, receiving presentation settings associated with content stream from the server where the presentation settings include various audio/visual settings e.g. brightness, contrast, etc. for the associated content stream);
processing the settings metadata to determine the metadata display settings for the received content data, wherein the settings metadata is processed to be at least one of: (1) stored in a memory unit of the display device; (2) received with the content data to be processed and used to update the metadata display settings; and (3) associated with at least one application running on the display device (Haberman Fig. 1-5, 7, ¶0039, 0043, 0045-0046, processing the presentation settings to automatically configure the audio/visual settings, where the presentation settings is processed by the decoder application executed on the presentation device);
setting a display mode of a display device for the received content (Haberman Fig. 1-5, 7, ¶0035, 0039, 0050-0051, setting a “sports” display mode on the presentation device);
displaying the media content through the display device according to the set display mode (Haberman Fig. 1-5, 7, ¶0039, 0050-0051, displaying the television program on the presentation device based on the sports display mode).
Haberman does not expressly disclose sending the content selection to a content server; 
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors;
and setting a display mode of a display device for the received content according to the metadata display setting.
Dougall discloses sending the content selection to a content server (Dougall Fig. 1, 2, 7, 8, ¶0028, 0032, transmitting request for the video content to remote content server); and 
wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors (Dougall Fig. 2, 7, ¶0029, 0032, 0034, 0047, 0064, display parameter settings associated with the multimedia content determined by director).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman by sending the content selection to a content server and wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors as disclosed by Dougall. The suggestion/motivation would have been in order to allow the user to request on-demand content through a remote server and provide optimal settings corresponding to the original intent of a director such that the content can be displayed in a manner that is equivalent to a theatrical setting thereby enhancing the user’s experience thereby enhancing the user’s viewing experience.
Haberman and Dougall do not expressly disclose setting a display mode of a display device according to the metadata display setting.
 Michel discloses setting a display mode of a display device for the received content according to the metadata display setting (Michel Fig. 3, 10, 11, ¶0040-0042, 0047, 0079, setting the display mode, e.g. sports/movie mode, of the display based on the recommendation setting information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Haberman and Dougall by setting a display mode of a display device for the received content according to the metadata display setting as disclosed by Michel. The suggestion/motivation would have been in order to automatically adjusting the video/audio settings of the display according to genre metadata settings of content without requiring the user to adjust the settings thereby enhancing the user’s experience.
As to claim 10 Haberman discloses wherein the user interface is installed on a mobile device owned by the user (Haberman Fig. 1, 3-5, 7, ¶0050).
As to claim 11 Haberman discloses wherein the media content comprises movies (Haberman Fig. 1, 3-5, 7, ¶0022).
As to claim 12, Haberman discloses wherein the media content comprises television shows (Haberman Fig. 1, 3-5, 7, ¶0022).

Response to Arguments
Applicant's arguments filed 11/21/2022 related to claims 1-3, 5, 7-12 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
For at least the foregoing reasons, the above combination of Haberman and Kim III does not fully disclose receiving settings metadata associated with the content data from the content server, wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors. Thus, claim 9 should be allowable over the combination of Haberman, Dougall, Kim II, and Kim III. Because dependent claims inherit the patentability of the corresponding independent claims, dependent claims 10-12 should also be allowable over the combination of Haberman, Dougall, Kim II, and Kim III. Claim 13 has been cancelled.
Regarding the limitations of claim 1, the Office Action indicates that the combination of Haberman, Kim I, and Kim II discloses the limitations. In particular, the Office Action indicates that: Haberman discloses limitation (c) of claim 1, which recites substantially similar limitation as those recited in limitation (e) of claim 9. Therefore, based on the arguments presented above regarding limitation (e) of claim 9, limitation (c) of claim 1 should also overcome the rejection based on the combination of Haberman, Kim I, and Kim II. Further, limitation (d) of claim 1 (which is newly-added) recites substantially similar limitation as those recited in limitation (g) of claim 9. Therefore, based on the arguments presented above regarding limitation (g) of claim 9, limitation (d) of claim 1 should also overcome the rejection based on the combination of Haberman, Kim I, Kim II., and Kim III
Examiners Response:
The examiner respectfully disagrees. Dougall discloses a network interface to receive settings metadata associated with the content data from a content server (Dougall Fig. 2, 7, ¶0027, 0029, 0032, 0034, 0064, receive with network communications to receive display parameter settings associated with the multimedia content from a remote server 101); and wherein the setting metadata associated with the content data is determined by at least one of picture quality experts, producers, and directors (Dougall Fig. 2, 7, ¶0029, 0032, 0034, 0047, 0064, display parameter settings associated with the multimedia content determined by director). Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagrees.

Conclusion
Claims 1-3, 5, 7-12 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426